 



Exhibit 10.21
QUANEX BUILDING PRODUCTS CORPORATION
DIRECTOR [STOCK-][CASH-]SETTLED
STOCK APPRECIATION RIGHT AGREEMENT
<<Full Name>>
Grantee

     
Date of Grant:
  <<                    >>
 
   
Total Number of Shares
   
Relating to the SARs Granted:
  <<                    >>
 
   
Grant Price per Share:
  <<$                    >>
 
   
Expiration Date:
  <<                    >>
 
   
General Vesting Schedule:
  [100% Exercisable on the Date of Grant]
 
   
 
  [3 years, with vesting in installments of 33 1/3% on the anniversary date of
the Date of Grant in each of the years                     ,
                     and                     .]
 
   
 
  [100% exercisable on [first][second][third] anniversary of the Date of Grant.
0% exercisable prior to the [first][second][third] anniversary of the Date of
Grant.]

These terms and conditions are applicable to a stock appreciation right (a
“SAR”) granted pursuant to the Quanex Building Products Corporation 2008 Omnibus
Incentive Plan (the “Plan”) and are incorporated as part of the Director Stock
Appreciation Right Agreement setting forth the terms of such SAR (the
“Agreement”).

1.  
GRANT OF STOCK APPRECIATION RIGHT. Quanex Building Products Corporation, a
Delaware corporation (the “Company”), pursuant to the Plan, hereby grants to
you, the above-named Grantee, effective as of the Date of Grant set forth above,
a stock appreciation right (“SAR”) that entitles you to receive, upon exercise
hereof, [the number of shares of the Company’s common stock][cash payment(s)
from the Company in an amount] determined by multiplying the excess of the Fair
Market Value of a share of the Company’s common stock on the date of exercise
over the Grant Price per share set forth above by the number of shares of the
Company’s common stock with respect to which the SAR is exercised[ and dividing
the resulting product by the Fair Market Value of a share of the Company’s
common stock on the date of exercise]. The SAR is exercisable in installments in
accordance with the Vesting Schedule set forth above by giving written notice to
the Company as specified in this Agreement. To the extent not exercised,
installments shall be cumulative and may be exercised in whole or in part until
the SAR terminates. The SAR may not be exercised after the Expiration Date, or
the applicable date following your termination of employment specified in this
Agreement.

Director
[Immediate Vesting]—[Cliff Vesting]—[Graded Vesting]
[Stock Settled]—[Cash Settled]
{Special Directions}

 

 



--------------------------------------------------------------------------------



 



2.  
[CEASES TO BE A MEMBER/SECTION 409A CHANGE IN CONTROL. The following provisions
will apply if you cease to be a member of the Board of Directors of the Company
(the “Board”) or a “change in the ownership or effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation” (within the meaning of section 409A of the Internal
Revenue Code of 1986, as amended) with respect to the Company (“Section 409A
Change in Control”) occurs before the Expiration Date set forth in this
Agreement:

2.1 Ceases to be a Member Generally. If you cease to be a member of the Board
before the Expiration Date for any reason other than one of the reasons
described in Sections 2.2 through 2.4 below, all of your rights in the SAR shall
terminate and become null and void on the earlier of the Expiration Date or
90 days after the date you cease to be a member of the Board. Except as
specified in Sections 2.2 through 2.4 below, if you cease to be a member of the
Board for any reason, the SAR shall not continue to vest after such termination
of employment.
2.2 Section 409A Change in Control. If a Section 409A Change in Control occurs
on or before the third anniversary of the date of Grant (“Third Anniversary
Date”), then the SAR shall become fully exercisable on the date of the
Section 409A Change in Control.
2.3 Retirement or Disability. If you cease to be a member of the Board due to
your Retirement or Disability, then your rights under the SAR that have not then
vested shall vest on the effective date of your Retirement or your ceasing to be
a member of the Board due to Disability. All of your rights in the SAR shall
terminate and become null and void on the earlier of the Expiration Date or
three (3) years after the date you cease to be a member of the Board as a result
of Retirement or a Disability. For purposes of this Section 2.3, the term
“Retirement” means your voluntary cessation of your membership as a director
with the Company on or after you serve six years or two consecutive terms as a
director.
2.4 Death. If you cease to be a member of the Board due to your death, then your
rights under the SAR that have not then vested shall vest on the date of your
death. All rights in the SAR shall terminate and become null and void on the
earlier of the Expiration Date or three years after the date of your death.
After your death, your executors, administrators or any person or persons to
whom your SAR may be transferred by will or by the laws of descent and
distribution, shall have the right, at any time prior to the termination of the
SAR to exercise the SAR.]
[CEASES TO BE A MEMBER. The following provisions will apply if you cease to be a
member of the Board of Directors of the Company (the “Board”) before the first
business day of the calendar year containing the Expiration Date:
2.1 Ceases to be a Member Generally. If you cease to be a member of the Board
before the Expiration Date for any reason other than one of the reasons
described in Sections 2.2 and 2.3 below, all of your rights in the SAR shall
terminate and become null and void on the earlier of the Expiration Date or
90 days after the date you cease to be a member of the Board.
2.2 Retirement or Disability. If you cease to be a member of the Board due to
your Retirement or Disability before the Expiration Date, then all of your
rights in the SAR shall terminate and become null and void on the earlier of the
Expiration Date or three (3) years after the date you cease to be a member of
the Board as a result of Retirement or a Disability. For purposes of this
Section, the term “Retirement” means your voluntary cessation of your membership
as a director with the Company on or after your serve six years or two
consecutive terms as a director.
Director
[Immediate Vesting]—[Cliff Vesting]—[Graded Vesting]
[Stock Settled]—[Cash Settled]

 

2



--------------------------------------------------------------------------------



 



2.3 Death. If you cease to be a member of the Board due to your death before the
Expiration Date, then all your rights under the SAR shall terminate and become
null and void on the earlier of the Expiration Date or three years after the
date of your death. After your death, your executors, administrators or any
person or persons to whom your SAR may be transferred by will or by the laws of
descent and distribution, shall have the right, at any time prior to the
termination of the SAR to exercise the SAR.]

3.  
EXERCISE. Subject to the terms and provisions of the Plan and this Agreement,
the SAR may be exercised in whole or in part from time to time by the delivery
of timely written notice personally delivered or sent by first class mail or
facsimile transmission to the attention of the General Counsel or Chief
Financial Officer of the Company stating (1) the date you wish to exercise such
SAR, (2) the number of shares of Stock with respect to which the SAR is to be
exercised and (3) the [address or account][address] to which [the shares of the
Company’s common stock][any payment] should be mailed[ or transmitted]. Notice
under this paragraph shall be addressed as follows: ATTN: General Counsel and/or
Chief Financial Officer, Quanex Building Products Corporation, 1900 West Loop
South, Suite 1500, Houston, Texas 77027 or 713.439.1016 (if via facsimile
transmission). The Company may provide a delegate to receive such notice or
alternate procedures for complying with the exercise and notice requirements of
this section. The exercise date shall be the later of the date specified in such
notice or the date such notice is actually received by the Company or its
delegate.

4.  
NONTRANSFERABILITY. Except as specified in this Agreement, the SAR and this
Agreement are not transferable or assignable by you other than by will or the
laws of descent and distribution, and shall be exercisable during your lifetime
only by you. You may transfer this SAR to a member or members of your immediate
family, a trust under which your immediate family members are the only
beneficiaries and a partnership of which your immediate family members are the
only partners. For this purpose, “immediate family” means your spouse, children,
stepchildren, grandchildren, parents, grandparents, siblings (including half
brothers and sisters), and individuals who are family members by adoption.
Notwithstanding any other provision of this Agreement, such a transferee of the
SAR granted under this Agreement may exercise the SAR during your lifetime. None
of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement, your transfer of the SAR granted under this
Agreement or the transferee’s exercise of the SAR. It is your sole
responsibility to seek advice from your own tax advisors concerning those tax
consequences. You are entitled to rely upon only the tax advice of your own tax
advisors.

5.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the SAR shall not
affect in any way the right or power of the Company or any company the stock of
which is issued pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

6.  
SERVICE OR EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, you shall be
considered to be in the service of the Company Group as long as you have a
service or employment relationship with the Company Group. The Committee shall
determine any questions as to whether and when there has been a termination of
such service relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

Director
[Immediate Vesting]—[Cliff Vesting]—[Graded Vesting]
[Stock Settled]—[Cash Settled]

 

3



--------------------------------------------------------------------------------



 



7.  
NO RIGHTS AS A STOCKHOLDER. You shall not have any rights as a stockholder of
the Company with respect to any shares of common stock relating to the SAR[
until the date of the issuance of the shares following exercise of the SAR
pursuant to this Agreement].

8.  
NOT A SERVICE OR EMPLOYMENT AGREEMENT. This Agreement is not a service or
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create a service or employment relationship between you and the
Company or any of its Affiliates or guarantee the right to remain as a director
of or employed by the Company or any of its Affiliates for any specified term.

9.  
[SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the Shares of an appropriate legend restricting resale or other
transfer of the Shares except in accordance with such Act and all applicable
rules thereunder.]

10.  
LIMIT OF LIABILITY. Under no circumstances will the Company Group be liable for
any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

11.  
MISCELLANEOUS. This Agreement and the SAR are awarded pursuant to and are
subject to all of the provisions of the Plan, which are incorporated by
reference herein, including all amendments to the Plan, if any. If there is a
conflict between this Agreement and the Plan provisions, the Plan provisions
will control. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan.

By your acceptance of the SAR, you agree that the SAR is granted under, governed
by and subject to the terms of the Plan and this Agreement.

         
 
  QUANEX BUILDING PRODUCTS CORPORATION      
 
                 
 
  Raymond Jean — Chief Executive Officer    

Director
[Immediate Vesting]—[Cliff Vesting]—[Graded Vesting]
[Stock Settled]—[Cash Settled]

 

4